At the November, 1926, term of the Jefferson circuit court, this appellant was convicted of a felony, "buying, receiving, or concealing stolen property knowingly," etc. The court fixed his punishment at not less than five nor more than six years' imprisonment in the penitentiary. This appeal was taken from the judgment pronounced and entered. The appeal is upon the record proper. There is no bill of exceptions. This record appears regular in all respects, and, as no error is apparent, the judgment of conviction in the lower court will stand affirmed.
Affirmed.